UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2535



WILLIAM LEE RICHARDSON, JR.,

                                              Plaintiff - Appellant,

          and


WILLIAM LEE RICHARDSON, SR.,

                                                           Plaintiff,

          versus


STATE OF WEST VIRGINIA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Martinsburg. W. Craig Broadwater, Dis-
trict Judge. (CA-99-79-3)


Submitted:   March 23, 2000                 Decided:   March 29, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Lee Richardson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Lee Richardson, Jr., appeals the district court’s

order dismissing his complaint against the state of West Virginia.

We have reviewed Richardson’s complaint and find no reversible

error in the district court’s ruling that Richardson’s claims are

not justiciable. Accordingly, we affirm the district court’s order

dismissing Richardson’s complaint.    See Richardson v. West Vir-

ginia, No. CA-99-79-3 (N.D.W. Va. Nov. 16, 1999). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2